Tilgiiman C. J.
delivered judgment.
The defendant’s argument is founded on a fallacy. He contends that interest should not be paid, because the commonwealth has suffered no damage; and to prove that no damage has been sustained, he relies on the agreement, that the money should be deposited in bank until it was decided whether the commonwealth was intitled to the principal. But the truth is, that the commonwealth has suffered damage by nonpayment of the money, to which it was intitled, and which was in the hands of the defendant; and the defendant does not pretend that interest would not have been recoverable, if the agreement was out of the question. But the defendant has broken the agreement; and it would be extraordinary indeed, if his case should be strengthened thereby. It is considered as settled that interest shall be recoveredagainstaman, who receives the money of another, and holds it against his consent. Now in this case, the defendant has withheld and no doubt made use of the money of the commonwealth, not only against the consent of the attorney ge ieral, but in direct violation of his agreement to leave it in bank. He has destroyed the security which he agreed to give, thereby depriving the commonwealth of all benefit of the agreement, yet insists that he himself is to take advantage of it. This is con*124trary to all ideas of justice. The commonwealth has the same right to interest, as if the agreement had never been made. The judgment of the Circuit Court must therefore be affirmed.
Judgment affirmed.